Citation Nr: 1741534	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  Service in the Republic of Thailand is of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for ischemic heart disease.  The Veteran disagreed with the denial and perfected a timely appeal in December 2013.

In a May 2016 statement, the Veteran asserted his intent to withdraw his pending claim for compensation.  However, both the RO and the Veteran then proceeded to treat the matter of entitlement to service connection for ischemic heart disease as if it were still on appeal.  See, e.g., the RO letter dated February 2017 and the statement of the Veteran dated June 2017.  As such, the Board will proceed to adjudicate this matter.  C.f., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of ischemic heart disease (coronary artery disease).

2.  The evidence is in relative equipoise as to whether the Veteran worked on the perimeter of the base at Camp Friendship, Thailand, which is indicated to be adjacent to Korat Air Force Base.

3.  The Veteran was exposed to herbicide agents while stationed at Camp Friendship in Korat, Thailand during the Vietnam era, from March 1968 to August 1969.



CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1154, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, the Veteran must show:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active service and manifests ischemic heart disease to a compensable degree any time after such service, ischemic heart disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to an herbicide agent must be verified through the appropriate service department or other sources in order for the presumption of service connection for an herbicide agent related disease under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to an herbicide agent is not presumed in such instances.  However, once exposure to an herbicide agent has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide agent related diseases is applicable.

VA's Compensation Service has issued information concerning the use of herbicides in Thailand during the Vietnam era.  In a May 2010 bulletin, Compensation Service indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for that information was the declassified Department of Defense (DOD) Report titled "Project CHECO Southeast Asia Report:  Base Defense in Thailand."  Although DOD indicated that the herbicide use was commercial in nature, rather than tactical (such as Agent Orange), Compensation Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhil, Korat, and Don Muang.  If a veteran served on one of these bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The M21-1MR provides that, if herbicide exposure cannot be conceded based upon the above described facts, the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided on the evidence of record. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran contends that he has ischemic heart disease that should be service connected on a presumptive basis as due to in-service exposure to an herbicide agent.  See, e.g., the Veteran's statements dated June 2010, June 2011, August 2011, and June 2017.  For the reasons set forth below, the Board finds that service connection for ischemic heart disease is warranted.

VA treatment records confirm that the Veteran has been diagnosed with congestive heart failure, coronary artery disease, and ischemic cardiomyopathy, and underwent a coronary artery bypass graft surgery in June 2010.  See VA treatment records dated June 2010.  In a September 2013 statement, the Veteran's treating VA physician, Dr. E.G., reported that the Veteran continues to suffer from ischemic cardiomyopathy and coronary artery disease.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent during military service, absent affirmative evidence to the contrary, presumptive service connection is warranted for his ischemic heart disease.

The Veteran has asserted that he was exposed to herbicide agents while serving in Korat, Thailand.  Specifically, he reports that while he was stationed at Camp Friendship, which is adjacent to Korat Air Force Base, he worked on the perimeter of the base including delivering and transporting supplies, including fencing.  The Board notes that Korat Air Force Base is recognized as one of the Royal Thai Air Force Bases in which herbicide exposure should be acknowledged on a facts found or direct basis if a veteran served near the air base perimeter, as shown by MOS, performance, evaluations, or other credible evidence during the Vietnam era.  Furthermore, the Board's own research indicates that Camp Friendship is adjacent to Korat Air Force Base. 

The Veteran's service personnel records confirm that he was assigned to the 9th Logistical Command as a power generator equipment repairman.  The Veteran's service records confirm that he was stationed at Camp Friendship in Korat, Thailand, in 1968 and 1969.  The Veteran's MOS is not one of those listed in the MR21-1MR that has shown to have served on or near the air base perimeter.

Nevertheless, in multiple written statements, the Veteran has reported that his military duties placed him near or at the perimeter of Camp Friendship, adjacent to Korat, during his time stationed there.  The Veteran is competent to report the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board finds him credible in that regard.  Moreover, as noted in the November 2013 statement of the case, the Veteran's MOS is consistent with performing duties such as wiring buildings and machinery, as well as performing telephone communication work.  The Board notes that these duties, along with the multiple photographs submitted by the Veteran showing the perimeter of the base, are consistent with his statements placing him at the perimeter of Camp Friendship, adjacent to Korat Air Force Base from March 1968 to August 1969.  See 38 U.S.C.A. § 1154(a).  In addition, there is nothing in the record that would impugn the Veteran's credibility on the matter.

As there is no evidence weighing against the Veteran's competent and credible statements, which are consistent with the circumstances of his service, the Board finds that the evidence is at least at relative equipoise as to whether the Veteran worked on the perimeter of the base at Camp Friendship adjacent to Korat.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and find that he was exposed to herbicide agents at Camp Friendship in Korat, Thailand.  Absent affirmative evidence to the contrary, service connection for ischemic heart disease is therefore warranted in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.


ORDER

Entitlement to service connection for ischemic heart disease is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


